Citation Nr: 1144068	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2005 to January 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
In his April 2010 Substantive Appeal, the Veteran requested an in-person Board hearing.  Pursuant to this request, he was scheduled for a hearing in September 2010 before the undersigned; however, he failed to report to the hearing.  Significantly, however, in March 2011, the Veteran submitted a motion for a new hearing date in which he indicated that, due to a recent address change, he had not received notification of his September 2010 hearing until a month after the hearing date.  On this record, the Board finds that the Veteran has shown good cause for his failure to appear at the September 2010 hearing, and that the circumstances surrounding his failure to appear were such that he could not have submitted a timely request for postponement.  See 38 C.F.R. § 20.704(d) (2011).  Accordingly, the Veteran's motion for a new hearing date is granted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to educational assistance benefits pursuant to the Post-9/11 GI Bill.  Before the Board can adjudicate this claim, however, additional development is required.  

As discussed above, in March 2011, the Veteran submitted a motion for a new hearing date, which has herein been granted.  Additionally, in his March 2011 statement, the Veteran indicated that he now wishes to appear at a videoconference hearing, rather than at an in-person hearing.  Accordingly, a videoconference hearing should be scheduled.  Since the AOJ is responsible for scheduling videoconference hearings before the Board, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via videoconference, in accordance with his request.  Notification of this hearing should be mailed to the Veteran's most recent address of record.  (See statement received in March 2011.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

